Exhibit 10.10

FORM OF EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and among STAR REIT Services,
LLC, a Delaware limited liability company (the “Company”), Steadfast Apartment
REIT, Inc., a Maryland corporation (the “REIT”), Steadfast Apartment REIT
Operating Partnership, L.P., a Delaware limited partnership (the “Operating
Company”), and [                ] (“Executive”) is dated as of September 1,
2020.

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company to provide services for the Company on the terms
contained herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Term of Employment.

(a) Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive, and Executive hereby accepts employment with the Company, in
the positions and with the duties and responsibilities as set forth in Section 2
hereof for the Term of Employment (as defined below).

(b) The term of employment under this Agreement will commence on the date of the
Closing (as defined in that certain Contribution and Purchase Agreement (the
“Contribution Agreement”) by and among the REIT, the Operating Company and
Steadfast REIT Investments, LLC, dated as of August 31, 2020) (the “Closing”)
and continue for an initial term through the third anniversary of the Closing
(the “Initial Term”), unless the Agreement is terminated sooner in accordance
with Section 4 below. Commencing on the last day of the Initial Term and on each
subsequent anniversary of such date, the term of this Agreement shall
automatically be extended for successive one-year periods (each such extension,
a “Renewal Term”); provided, however, that either the Company or Executive may
elect not to extend the Term of Employment by giving written notice to the other
party at least 180 days prior to any such anniversary date. The period
commencing on the Closing and ending at the end of the Initial Term or any
Renewal Term (or earlier termination of Executive’s employment hereunder) shall
hereinafter be referred to as the “Term of Employment.” Notwithstanding the
foregoing, if a Change in Control occurs during the Term of Employment, unless
the Agreement is terminated sooner in accordance with Section 4 below, the Term
of Employment shall not end before the end of the last day of the Change in
Control Period. If the Closing does not occur, this Agreement will automatically
terminate and be of no force or effect. For the avoidance of doubt, no payments
or other benefits shall accrue to Executive hereunder prior to the Closing.

2. Position; Duties and Responsibilities.

(a) During the Term of Employment, Executive will be employed full time by the
Company and will serve as the [                ] of the REIT, reporting directly
to the Chief Executive Officer of the REIT (the “CEO”).] In this capacity,
Executive shall have the duties, authorities and responsibilities as are
required by Executive’s position commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as may reasonably be
assigned to Executive as the CEO shall designate from time to time that are not
inconsistent with Executive’s position.



--------------------------------------------------------------------------------

(b) During the Term of Employment, Executive will serve the Company faithfully,
diligently, and to the best of Executive’s ability and will devote substantially
all of Executive’s business time and attention to the performance of Executive’s
duties hereunder, and shall have no other employment (unless approved by the
Board of Directors of the REIT (the “Board”)); provided, however, that nothing
contained herein shall prohibit Executive from (i) participating in trade
associations or industry organizations in furtherance of the Company’s
interests, (ii) engaging in charitable, civic, educational or political
activities, (iii) engaging in passive personal investment activities for
Executive and Executive’s family or (iv) accepting directorships or similar
positions (together, the “Personal Activities”), in each case so long as the
Personal Activities do not unreasonably interfere, individually or in the
aggregate, with the performance of Executive’s duties to the Company under this
Agreement or the restrictive covenants set forth in Section 9 of this Agreement.

(c) During the Term of Employment, Executive shall perform the services required
by this Agreement in [                ] (the “Principal Location”), except for
travel to other locations as may be necessary to fulfill Executive’s duties and
responsibilities hereunder.

3. Compensation and Benefits.

(a) Base Salary. During the Term of Employment, Executive will be entitled to
receive an annualized base salary (the “Base Salary”) of $[                ].
The Base Salary shall be paid in accordance with the Company’s normal payroll
practices, but no less often than semi-monthly.

(b) Incentive Compensation.

(i) Annual Bonuses. In addition to the Base Salary, during the Term of
Employment, and subject to subsection (e) below, in each calendar year of the
Term of Employment, Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) payable in cash, pursuant to the criteria and goals established
and administered by the Board or a committee thereof to whom such responsibility
has been delegated by the Board (the “Committee”), with a target Annual Bonus
opportunity of not less than 50% of Executive’s Base Salary (the “Target Annual
Bonus”); provided, that Executive’s Annual Bonus for 2020 will be not less than
the full Target Annual Bonus. The Annual Bonus payable to Executive shall be
determined and payable as soon as practicable after year-end for such year (but
no later than March 15th). To be entitled to receive any Annual Bonus, except as
otherwise provided in Section 4(c), Executive must remain employed through the
day upon which the Annual Bonus is paid.

(ii) Long-Term Incentives. Executive will also be eligible to receive equity
and/or other long-term incentive awards under any applicable plan or program
adopted by the Company during the Term of Employment. Except for the grants
described below, Executive’s entitlement to any such long-term incentives will
be in the discretion of the Board or the Committee.

 

2



--------------------------------------------------------------------------------

(iii) One-Time Internalization Equity Award. As soon as practicable (but in no
event more than 10 days) after the Closing, Executive will be granted an award
of time-based REIT restricted common stock with a grant date fair value of $[•]
(the “Internalization Award”). Subject to Executive’s continuous employment
through the applicable vesting dates (except as otherwise provided in
Section 4(b) of this Agreement), the Internalization Award will vest 50% on the
second anniversary of the Closing and 50% on the third anniversary of the
Closing. The Internalization Award will be granted under, and will be subject
to, the terms of an award agreement and the Steadfast Apartment REIT, Inc.
Amended and Restated 2013 Incentive Plan (the “Plan”).

(iv) 2021 Long-Term Incentive Award. Subject to Executive’s continued employment
through the grant date, in the first quarter of calendar year 2021, Executive
will receive an award of time-based REIT restricted common stock (the “2021
Award”) with a grant date fair value of $[                ]. The 2021 Award will
vest ratably over three years following the grant date, subject to Executive’s
continuous employment through the applicable vesting dates (except as otherwise
provided in Section 4(b) of this Agreement). The 2021 Award will be granted
under, and will be subject to, the terms of an award agreement and the Plan.

(c) Employee Benefit Programs; Expense Reimbursements. During the Term of
Employment, Executive will be eligible to participate in all employee benefit
programs of the Company made available to the Company’s employees generally, as
such programs may be in effect from time to time; provided that nothing herein
shall prevent the Company from amending or terminating any such programs
pursuant to the terms thereof. Executive will be responsible for the same
percentage of such group healthcare premiums as applies to other employees
generally. The Company will reimburse Executive for any and all necessary,
customary and usual business expenses incurred and paid by Executive in
connection with Executive’s employment upon presentation to the Company of
reasonable substantiation and documentation, and in accordance with, and subject
to the terms and conditions of, applicable Company policies. During the Term of
Employment, Executive shall be entitled to paid vacation and, if applicable,
paid time off, per year of the Term of Employment (as pro-rated for any stub
employment period) in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time, but in no event shall
Executive accrue less than 4 weeks of vacation per calendar year (pro-rated for
any stub employment period).

(d) Insurance; Indemnification. Executive shall be covered by such comprehensive
directors’ and officers’ liability insurance and errors and omissions liability
insurance as the Company shall have established and maintained in respect of its
non-independent directors and officers generally and at its expense, and the
Company shall cause such insurance policies to be maintained in a manner
reasonably acceptable to Executive both during and, in accordance with
Section 4(g) below, after Executive’s employment with the Company. In addition
to any other rights to indemnification Executive may have, the Company and the
REIT hereby agree to defend, indemnify and hold Executive harmless, to the
maximum extent allowed by law and subject to any limitations under the REIT’s
charter, bylaws, articles of incorporation or other organizational documents or
the Company’s limited liability company agreement or other organizational
documents (in each case, to the extent applicable to non-independent directors
and officers, and as may be amended from time to time), from any and all
liability for acts or omissions by Executive performed in any capacity in the
course of Executive’s employment; provided that such acts or omissions do not
constitute (a) criminal conduct, (b) willful misconduct, or (c) fraud.

 

3



--------------------------------------------------------------------------------

Such indemnity shall include any and all costs, expenses, and damages incurred
by reason of Executive being made a party to or being a witness or otherwise
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative. The Company or the REIT shall promptly pay as
incurred all of Executive’s expenses (including the reasonable fees and expenses
of counsel of Executive’s choosing) incurred in any matter as to which Executive
is entitled to be indemnified under this Agreement.

(e) Annual Review. The Board or the Committee will undertake a formal review of
the amounts payable and potentially payable to Executive pursuant to this
Section 3 no less frequently than annually. The Board or the Committee shall be
entitled to make all determinations relating to this Section 3(e) in its sole
discretion.

(f) Clawback/Recoupment. Notwithstanding any other provisions in this Agreement
to the contrary, any compensation provided to, or gain realized by, Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company shall be subject to repayment and/or forfeiture by Executive to the
Company if and to the extent any such compensation or gain is or becomes subject
to (i) a “clawback” policy adopted by the Board or the Committee that is
applicable to Executive and other similarly situated executives, or (ii) any
law, rule, requirement or regulation which imposes mandatory recoupment or
forfeiture, under circumstances set forth in such law, rule, requirement or
regulation.

4. Termination of Employment.

(a) Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death during the Term of Employment.
The Company may terminate Executive’s employment if Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or is expected to last for a continuous period of not less than 12 months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which is expected to result in death or is expected to last for a continuous
period of not less than 12 months, actually receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company (“Disability”). Any questions as to the
existence of Executive’s Disability as to which Executive and the Company cannot
agree shall be determined in writing by a qualified independent medical
practitioner mutually acceptable to Executive and the Company. If Executive’s
employment is terminated under this Section 4(a) due to Executive’s death or
Disability, the Company shall pay to Executive (or Executive’s estate) the
Accrued Benefits pursuant to Section 4(g) below.

(b) Termination by the Company Without Cause or by Executive for Good Reason.
The Company may terminate Executive’s employment at any time without Cause (as
defined in Section 6 of this Agreement) and Executive may terminate Executive’s
employment for Good Reason (as defined in Section 6 of this Agreement) upon not
less than 60 days’ prior written notice of such resignation to the Company. Upon
any such termination of Executive’s employment without Cause or for Good Reason
during the Term of Employment, Executive shall be entitled to receive the
following:

(i) The Accrued Benefits pursuant to Section 4(g) below; and

 

4



--------------------------------------------------------------------------------

(ii) subject to Executive’s execution of a general release of claims in favor of
the Company in substantially the form attached hereto as Exhibit A, after
termination of Executive’s employment and the expiration of any applicable or
legally required revocation period, all within 60 days after the date of
termination (the “Release Requirement”) and further subject to Executive’s
compliance with the obligations in Sections 7, 8 and 9 of this Agreement:

(1) the Company shall pay Executive in accordance with the normal payroll
practice over the (a) 12-month period following the date of termination in the
case of a termination that does not occur during the Change in Control Period
and (b) 18-month period in the case of a termination that occurs during the
Change in Control Period, cash severance (the “Severance Amount”) equal to the
Severance Multiple times the sum of (A) Executive’s then-current Base Salary and
(B) Executive’s Target Annual Bonus for the then-current calendar year
(annualized if the termination occurs in 2020);

(2) Executive’s outstanding equity awards that are subject solely to time-based
vesting conditions will become fully vested as of the date of Executive’s
termination (treatment of equity awards subject to performance-based vesting
conditions, if any, will be addressed in the applicable award agreements); and

(3) if the termination does not occur during the Change in Control Period (as
defined in Section 6), if Executive is entitled to elect continuation of
coverage under any Company group health plan pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or other
applicable law, and Executive timely elects such coverage, the Company shall
directly pay, or reimburse Executive for, the COBRA premiums, less the amount
Executive would have had to pay to receive such group health coverage for
Executive and Executive’s covered dependents based on the cost sharing levels in
effect on the date of termination, during the period commencing on the date of
termination and ending upon the earliest of (x) the date 12 months after the
date Executive’s employment terminates, (y) the date Executive and, if
applicable, Executive’s covered dependents become no longer eligible for COBRA,
and (z) the date Executive becomes eligible to receive healthcare coverage from
a subsequent employer (as applicable, the “COBRA Continuation Period”);
provided, however, that if Executive is not eligible to elect COBRA continuation
coverage or the Company determines that it cannot provide the foregoing benefit
under its group health plan or without violating applicable law or triggering
material adverse tax consequences to the Company or Executive, the Company shall
in lieu thereof provide to Executive a taxable monthly payment during the COBRA
Continuation Period in an amount equal to the monthly premium that the Company
would have contributed to Executive’s and Executive’s covered dependents’ group
health coverage in effect on the date of termination (which amount shall be
based on the premiums in effect on the date of termination), less the amount
Executive would have had to pay to receive such group health coverage for
Executive and Executive’s covered dependents based on the cost sharing levels in
effect on the date of termination (as applicable, the “Continued Health Care
Coverage Benefit”). If the termination occurs within a Change in Control Period,
the Company will provide the Continued Health Care Coverage Benefit for a period
ending upon the earliest of (x) the date 18 months after the date Executive’s
employment terminates, (y) the date Executive and, if applicable, Executive’s
covered dependents become no longer eligible for COBRA and (z) the date
Executive becomes eligible to receive healthcare coverage from a subsequent
employer. The Continued Health Care Coverage Benefits will commence within 60
days following the date of termination (with the first payment to include any
installment payments that would have been made during such 60-day period if
payments had commenced on the date of termination).

 

5



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause. The Company may terminate Executive’s
employment at any time for Cause pursuant to the provisions of Section 6(a)
below, in which event as of the date of such termination all payments and
benefits under this Agreement shall cease and all then unvested awards or
benefits shall be forfeited, except for the continuing obligation to pay
Executive Executive’s Accrued Benefits.

(d) Voluntary Termination by Executive without Good Reason. Executive may
voluntarily terminate Executive’s employment without Good Reason upon 60 days’
prior written notice. In any such event, after the date of such termination, no
further payments or benefits shall be due under this Agreement and all then
unvested awards or benefits shall be forfeited, except for the obligation to pay
Executive after the date of such termination Executive’s Accrued Benefits.

(e) Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 18 of this Agreement and shall specify the
termination date in accordance with the requirements of this Agreement.

(f) Resignation of All Other Positions. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from all
positions that Executive holds as an officer of the Company or any affiliate of
the Company, and from all positions that Executive holds as a member of the
Board (or a committee thereof) or the board of directors (or a committee
thereof) of any Subsidiary of the REIT, unless otherwise mutually agreed with
the Board, and shall take all actions reasonably requested by the Company to
effectuate the foregoing.

(g) General Provisions. (1) Upon any termination of Executive’s employment,
Executive shall be entitled to receive the following: (A) any unpaid Base Salary
and accrued but unused vacation and/or paid time off (determined in accordance
with Company policy) through the date of termination (paid in cash within 30
days, or such shorter period required by applicable law, following the date of
termination), (B) any earned but unpaid Annual Bonus relating to the calendar
year prior to the year of termination, (C) reimbursement for all necessary,
customary and usual business expenses and fees incurred and paid by Executive
prior to the date of termination, in accordance with Section 3(c) above (payable
in accordance with the Company’s expense reimbursement policy), and (D) vested
benefits, if any, to which Executive may be entitled under the Company’s
employee benefit plans, including those as provided in Section 3(c) above
(payable in accordance with the applicable employee benefit plan), and directors
and officers liability coverage pursuant to Section 3(d) for actions and
inactions occurring during the Term of Employment, and continued coverage for
any actions or inactions by Executive while providing cooperation under this
Agreement (collectively, “Accrued Benefits”).

(2) During any notice period required under Section 4 or Section 6 of this
Agreement, as applicable, (A) Executive shall remain employed by the Company and
shall continue to be bound by all the terms of this Agreement and any other
applicable duties and obligations to the Company, (B) the Company may direct
Executive not to report to work, and (C) Executive shall only undertake such
actions on behalf of the Company, consistent with Executive’s position, as
expressly directed by the Board. Notwithstanding anything to the contrary in
this Section 4(g)(2), the Company shall have the option, in its sole discretion,
to make Executive’s termination effective at any time prior to the end of the
notice period as long as the Company pays Executive through the last day of the
notice period.

 

6



--------------------------------------------------------------------------------

5. Code Section 280G.

(a) Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized accounting firm which shall be designated by
the Company with Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by Executive from the Company or any of
its affiliates or from any Person who effectuates a change in control or
effective control of the Company or any of such Person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the Total
Payments that are subject to Section 280G or 4999 of the Code shall be reduced
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax, but such reduction shall occur if and only to the extent that
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes, and employment, Social
Security and Medicare taxes on such reduced Total Payments), is greater than or
equal to the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes and
employment, Social Security and Medicare taxes on such Total Payments and the
amount of Excise Tax (or any other excise tax) to which Executive would be
subject in respect of such unreduced Total Payments). For purposes of this
Section 5(a), the above tax amounts shall be determined by the Accounting Firm,
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied (or are likely to apply) to Executive’s taxable
income for the tax year in which the transaction which causes the application of
Section 280G or 4999 of the Code occurs, or such other rate(s) as the Accounting
Firm determines to be likely to apply to Executive in the relevant tax year(s)
in which any of the Total Payments is expected to be made. If the Accounting
Firm determines that Executive would not retain a larger amount on an after-tax
basis if the Total Payments were so reduced, then Executive shall retain all of
the Total Payments.

(b) Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 5(a), the Total Payments will be reduced in the following
order: (A) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (B) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (C) payments that are payable in cash that are valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
amounts that are payable last reduced first, will next be reduced; (D) payments
and benefits due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; and (E) all other cash or non-cash benefits not
otherwise described in above will be next reduced pro-rata.

 

7



--------------------------------------------------------------------------------

(c) Certain Determinations. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax: (A) no portion of
the Total Payments the receipt or enjoyment of which Executive shall have waived
at such time and in such manner as not to constitute a “payment” within the
meaning of Section 280G(b) of the Code will be taken into account; (B) no
portion of the Total Payments will be taken into account which, in the opinion
of the Accounting Firm, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (C) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. Executive and the Company
shall furnish such documentation and documents as may be necessary for the
Accounting Firm to perform the requisite calculations and analysis under this
Section 5 (and shall cooperate to the extent necessary for any of the
determinations in this Section 5(c) to be made), and the Accounting Firm shall
provide a written report of its determinations hereunder, including detailed
supporting calculations. If the Accounting Firm determines that aggregate Total
Payments should be reduced as described above, it shall promptly notify
Executive and the Company to that effect. In the absence of manifest error, all
determinations by the Accounting Firm under this Section 5 shall be binding on
Executive and the Company and shall be made as soon as reasonably practicable
following the later of Executive’s date of termination of employment or the date
of the transaction which causes the application of Section 280G of the Code. The
Company shall bear all costs, fees and expenses of the Accounting Firm and any
legal counsel retained by the Accounting Firm.

(d) Additional Payments. If Executive receives reduced payments and benefits by
reason of this Section 5 and it is established pursuant to a determination of a
court of competent jurisdiction which is not subject to review or as to which
the time to appeal has expired, or pursuant to an Internal Revenue Service
proceeding, that Executive could have received a greater amount without
resulting in any Excise Tax, then the Company shall thereafter pay Executive the
aggregate additional amount which could have been paid without resulting in any
Excise Tax as soon as reasonably practicable following such determination.

6. Definitions.

(a) “Cause” shall mean any of the following:

(i) Executive’s conviction of, or plea of guilty or nolo contendere to, a felony
(excluding traffic-related felonies) or a crime involving dishonesty, moral
turpitude, or physical harm to any person, or any financial crime involving the
Company or any subsidiary of the REIT (including, but not limited to, fraud,
embezzlement or misappropriation of Company assets);

 

8



--------------------------------------------------------------------------------

(ii) Executive’s willful and gross misconduct in the performance of Executive’s
duties (other than by reason of Executive’s incapacity or disability), including
but not limited to, misappropriation of trade secrets, fraud or embezzlement;

(iii) Executive’s willful and material breach of this Agreement or any Company
policy, including but not limited to the Company’s policies prohibiting
discrimination and harassment, which breach is not cured by Executive within 20
days after written notice to Executive from the Company;

(iv) Executive willful refusal to implement or follow a lawful policy or
directive of the Company, which breach by Executive is not cured within 20 days
after written notice to Executive from the Company; or

(v) Executive’s breach of a fiduciary duty to the Company.

(b) “Change in Control” means the occurrence of any of the following after the
Closing:

(i) the direct or indirect sale, transfer, conveyance or other disposition, in
one or a series of related transactions, of all or substantially all of the
properties or assets of the REIT and its Subsidiaries, taken as a whole, to any
Exchange Act Person;

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, as of the
Closing, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the REIT) whose appointment or election
by the Board or nomination for election by the REIT’s shareholders was approved
or recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Closing or whose appointment, election
or nomination for election was previously so approved or recommended;

(iii) an Exchange Act Person becomes the “beneficial owner” (as used in Rule
13d-3 under the Exchange Act) of 50% or more of the total voting power of the
stock of the REIT;

(iv) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the REIT if,
immediately after the consummation of such transaction, the shareholders of the
REIT immediately prior thereto do not own, directly or indirectly, either
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such transaction or more
than 50% of the combined outstanding voting power of the parent of the surviving
entity in such transaction; or

 

9



--------------------------------------------------------------------------------

(v) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the REIT if,
immediately after the consummation of such transaction, (A) the shareholders of
the REIT immediately prior thereto own, directly or indirectly, either
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such transaction or more
than 50% of the combined outstanding voting power of the parent of the surviving
entity in such transaction, (B) the Company is not the surviving entity, other
than a reorganization or other transaction with an affiliate or (C) at the
direction of the counter-party to such transaction, the individuals who were
serving as the Chief Executive Officer and Chief Financial Officer of the REIT
as of the consummation of such transaction will not continue to serve as the
Chief Executive Officer and Chief Financial Officer, respectively, of the REIT
or the surviving entity in such transaction (or, if the REIT or the surviving
entity is not the parent entity, of the parent entity); provided that if a
Change of Control occurs in accordance with this clause (v), and Executive
remains employed by the Company or the entity for the Change in Control Period,
this clause (v) will terminate and be of no further force or effect.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of a Qualified Event or any transaction or series of
integrated transactions primarily intended to change the state of incorporation
of the REIT or immediately following which the shareholders of the REIT
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in a Person that owns all or
substantially all of the voting securities or assets of the REIT immediately
following such transaction or series of transactions.

(c) “Change in Control Period” means the period beginning on the date of a
Change in Control and ending on the 12 month anniversary of the date of the
Change in Control.

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(e) “Exchange Act Person” means any Person or group (as defined in
Section 13(d)(3) of the Exchange Act), except that “Exchange Act Person” will
not include (i) the REIT or any Subsidiary of the REIT, (ii) any employee
benefit plan of the REIT or any Subsidiary of the REIT or any trustee or other
fiduciary holding securities under an employee benefit plan of the REIT or any
Subsidiary of the REIT, (iii) an underwriter temporarily holding securities
pursuant to a registered public offering of such securities, (iv) an entity
owned, directly or indirectly, by the shareholders of the REIT in substantially
the same proportions as their ownership of shares of the REIT or (v) any Person
that, as of immediately prior to the transaction or series of transactions, is
the owner, directly or indirectly, of securities of the REIT representing more
than 50% of the combined voting power of the REIT’s then outstanding securities.

(f) “Good Reason” shall mean, without Executive’s consent:

(i) a material diminution in Executive’s title, authority or responsibilities [
except that Executive understands that Executive being asked to step down from
the CFO and/or Treasurer role will in no instance constitute Good Reason];

(ii) a reduction of at least ten percent (10%) in Executive’s Base Salary or
Target Annual Bonus opportunity;

(iii) a continuous, willful and material breach by the Company of this
Agreement; or

(iv) the relocation (without the written consent of Executive) of Executive’s
principal place of employment by more than 50 miles from the Principal Location.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
of at least 60 days but no more than 90 days from the date of such notice) is
given no later than 30 days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises and (2) if there
exists an event or condition that constitutes Good Reason, the Company shall
have 30 days from the date notice of such termination is received to cure such
event or condition and Executive shall cooperate in good faith with the
Company’s efforts to cure such condition and, if the Company does cure such
event or condition, such event or condition shall not constitute Good Reason
hereunder.

(g) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

(h) “Qualified Event” means either of the following: (a) an initial listing of
the REIT’s (or a successor’s or parent entity’s) stock on the New York Stock
Exchange, NASDAQ (for clarity, other than a listing pursuant to a transaction
described in Section 6(b)(v) above) or on any other nationally recognized stock
exchange; or (b) an underwritten public offering of the REIT’s (or a successor’s
or parent entity’s) stock pursuant to an effective registration statement under
the Securities Act of 1933, as amended from time to time, which shares are
approved for listing or quotation on the New York Stock Exchange, NASDAQ or on
any other nationally recognized stock exchange.

(i) “Severance Multiple” means (i) 1 if the Severance Amount is payable under
Section 4(b) of this Agreement on account of termination that does not occur
during the Change in Control Period and (ii) 1.5 if the Severance Amount is
payable under Section 4(b) of this Agreement on account of a termination that
occurs during the Change in Control Period.

(j) “Subsidiary” or “Subsidiaries” means, with respect to any Person, as of any
date of determination, any other Person or Persons as to which such first Person
owns or otherwise controls, directly or indirectly, 50% or more of the voting
shares or other similar interests or a sole general partner interest or managing
member or similar interest of such other Person or Persons.

7. Confidentiality/Non-Disclosure. Executive acknowledges that, in the course of
Executive’s employment with the Company, Executive has become and/or will become
acquainted and trusted with (a) certain confidential information and trade
secrets, which confidential information includes, but is not limited to,
proprietary software, customer lists and information, information concerning the
Company’s finances, business practices, long-term and strategic plans and
similar matters, information concerning the Company’s formulas, designs, methods
of business, trade secrets, technology, business operations, business records
and files, and any other information that is not generally known to the public
or within the industry or trade in which the Company competes and was not known
to Executive prior to Executive’s employment with the Company, and
(b) information of third parties that the Company is under a duty to maintain as
confidential (collectively, “Confidential Information”). Except in furtherance
of Executive’s duties hereunder, Executive agrees that Executive will not cause
any Confidential Information to be disclosed to third parties without the prior
written consent of the Company and that Executive

 

11



--------------------------------------------------------------------------------

will not, without the prior written consent of the Company, divulge or make any
use of such Confidential Information, except as may be required by law and/or to
fulfill Executive’s obligations hereunder. Upon the termination of Executive’s
employment for whatever reason, or at any time the Company may request,
Executive shall immediately deliver to the Company all of the Company’s property
in Executive’s possession or under Executive’s control, including but not
limited to all originals and copies of memoranda, notes, plans, records,
reports, computer files, disks and tapes, thumb drives, printouts, worksheets,
source code, software, programming work, and all documents, forms, records or
other information, in whatever form it may exist, regarding the Company’s
business, clients, products or services. Confidential Information does not
include information that: (i) becomes generally known to the public subsequent
to disclosure to Executive through no wrongful act of Executive or any
representative of Executive; (ii) was known to the public prior to its
disclosure to Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process. Additionally, the parties
acknowledge and agree that the obligations of this Section 7 shall be in
addition to and shall not diminish any obligations that Executive may have to
Company or any customer of Company under any separate Non-Disclosure and
Confidentiality Agreement that Executive may execute during Executive’s
employment with the Company.

8. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which were or are conceived, developed, contributed to or made or reduced to
practice by Executive (whether alone or jointly with others) while employed by
the Company, whether before or after the date of this Agreement (“Work
Product”), belong to the Company. Executive shall promptly disclose such Work
Product to the Board and, at the Company’s expense, perform all actions
reasonably requested by the Board (whether during or after the Term of
Employment) to establish and confirm such ownership (including assignments,
consents, powers of attorney and other instruments). Executive acknowledges that
all copyrightable Work Product shall be deemed to constitute “works made for
hire” under the U.S. Copyright Act of 1976, as amended, and that the Company
shall own all rights therein. To the extent that any such copyrightable work is
not a “work made for hire,” Executive hereby assigns and agrees to assign to the
Company all right, title and interest, including a copyright, in and to such
copyrightable work. The foregoing provisions of this Section 8 shall not apply
to any invention that Executive developed entirely on Executive’s own time
without using the Company’s equipment, supplies, facilities or trade secret
information, except for those inventions that (i) relate to the Company’s
business or actual or demonstrably anticipated research or development, or
(ii) result from any work performed by Executive for the Company. In addition,
this Section 8 does not apply to any invention which qualifies fully for
protection from assignment to Company under any specifically applicable state
law, regulation, rule or public policy. THIS SECTION 8 DOES NOT APPLY TO ANY
INVENTION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870 OF THE
LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED TO THIS
AGREEMENT AS EXHIBIT B. Executive understands that nothing in this Agreement is
intended to expand the scope of protection provided to Executive by Sections
2870 through 2872 of the California Labor Code.

 

12



--------------------------------------------------------------------------------

9. Restrictive Covenants.

(a) Notification of New Employer. During Executive’s employment and for a period
of 24 months immediately following the termination of Executive’s employment
with the Company for any reason, Executive will advise the Company of any new
employer of his, or any other Person for whom Executive may perform services,
within 10 days after commencing to work for such employer or other Person.
Executive hereby agrees to notify, and grant consent to notification by the
Company to, any new employer, or other Person for whom Executive may perform
services, of Executive’s obligations under this Agreement.

(b) Non-Disparagement. The Company and Executive each acknowledge that any
disparaging comments by either party against the other are likely to
substantially depreciate the business reputation of the other party. Executive
further agrees that Executive will not, and the Company agrees that it will
direct its officers and directors to not directly or indirectly defame,
disparage, or publicly criticize the services, business, integrity, veracity or
reputation of the other party, including but not limited to, the Company or its
owners, officers, directors, or employees in any forum or through any medium of
communication. Nothing in this Agreement will preclude Executive or the Company
from supplying truthful information to any governmental authority or in response
to any lawful subpoena or other legal process.

(c) Executive acknowledges and agrees that during Executive’s employment with
Company Executive will owe the Company duties of good faith, loyalty and
non-disclosure and such statutory duties that are applicable to an officer of
the Company under the laws of the State of California.

10. Remedies. Executive acknowledges and agrees that the restrictions set forth
in this Agreement are critical and necessary to protect the Company’s legitimate
business interests; are reasonably drawn to this end with respect to duration,
scope, and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration. Executive agrees that it
would be impossible or inadequate to measure and calculate the Company’s damages
from any breach of the restrictions set forth herein. Accordingly, Executives
agrees that if Executive breaches or threatens to breach any of such
restrictions, the Company will have available, in addition to any other right or
remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. Executive further agrees
that no bond or other security will be required in obtaining such equitable
relief and Executive hereby consents to the issuance of such injunction and to
the ordering of specific performance. Executive further acknowledges and agrees
that (a) any claim Executive may have against the Company, whether under this
Agreement or otherwise, will not be a defense to enforcement of the restrictions
set forth in this Agreement, (b) the circumstances of Executive’s termination of
employment with the Company will have no impact on Executive’s obligations under
this Agreement, and (c) this Agreement is enforceable by the Company and its
respective Subsidiaries, affiliates, successors and permitted assigns.

 

13



--------------------------------------------------------------------------------

11. Additional Acknowledgments.

(a) Executive and the Company each agree and intend that Executive’s obligations
under this Agreement (to the extent not perpetual) be tolled during any period
that Executive is in breach of any of the obligations under this Agreement, so
that the Company is provided with the full benefit of the restrictive periods
set forth herein.

(b) Executive also agrees that, in addition to any other remedies available to
the Company and notwithstanding any provision of this Agreement to the contrary,
in the event Executive breaches in any material respect any of Executive’s
obligations under Sections 7, 8 or 9 of this Agreement and any applicable cure
period under this Agreement with respect to such breach shall have lapsed, the
Company shall be entitled to immediately cease all payments and benefits
(including vesting of equity-based awards) under Section 4 of this Agreement and
will have no further obligations thereunder.

(c) Executive and the Company further agree that, in the event that any
provision of Section 9 of this Agreement is determined by a court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic scope or too great a range of activities, that
provision will be deemed to be modified to permit its enforcement to the maximum
extent permitted by law. Each of Executive and the Company acknowledges and
agrees that the Company will suffer irreparable harm from a breach by Executive
of any of the covenants or agreements contained in Sections 7, 8, or 9 of this
Agreement. Executive further acknowledges that the restrictive covenants set
forth in those Sections are of a special, unique, and extraordinary character,
the loss of which cannot be adequately compensated by monetary damages.
Executive agrees that the terms and provisions of Sections 7, 8, or 9 of this
Agreement are fair and reasonable and are reasonably required for the protection
of the Company in whose favor such restrictions operate. Executive acknowledges
that, but for Executive’s agreements to be bound by the restrictive covenants
set forth in Sections 7, 8, or 9 of this Agreement, the Company would not have
entered into this Agreement. In the event of an alleged or threatened breach by
Executive of any of the provisions of Sections 7, 8, or 9 of this Agreement, the
Company or its successors or assigns may, in addition to all other rights and
remedies existing in its or their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other equitable
relief in order to enforce or prevent any violations of the provisions hereof.

(d) Executive and the Company further agree that the Company is the employer of
Executive for all U.S. federal income tax and employment tax purposes. In
accordance with such status, to the extent that any provision herein permits the
Company to control, supervise, or otherwise determine the rights,
responsibilities, or obligations of Executive hereunder; to remunerate,
reimburse, or otherwise provide any economic benefit to Executive hereunder (or
to determine the amount of such payments or benefits); or to otherwise initiate,
terminate, or otherwise alter the terms of Executive’s employment with the
Company hereunder, it is acknowledged and agreed by all parties hereto that such
actions are taken on behalf of the Company, which hereby grants all necessary
power and authority to the Company to take such actions on behalf of the
Company.

 

14



--------------------------------------------------------------------------------

12. Executive’s Cooperation. During the Term of Employment, Executive shall
reasonably cooperate with the Company in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company to the extent
that such investigation, proceeding or dispute may relate to matters in which
Executive has knowledge as a result of Executive’s employment with the Company
or Executive’s serving as an officer or director of the Company (including
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request, after reasonable
notice, to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). Without limiting the
generality of the foregoing, to the extent that the Company seeks such
assistance, the Company shall use reasonable business efforts, whenever
possible, to provide Executive with reasonable advance notice of its need for
Executive’s assistance and will attempt to coordinate with Executive the time
and place at which Executive’s assistance will be provided with the goal of
minimizing the impact of such assistance on any other material pre-scheduled
business commitment that Executive may have. In the event the Company requires
Executive’s reasonable assistance or cooperation in accordance with this
Section 12, the Company shall reimburse Executive solely for reasonable travel
expenses (including lodging and meals) upon submission of receipts and, for
cooperation following the Term of Employment, a reasonable hourly fee. Nothing
in this Section 12 shall abrogate in any respect the obligation (contractual or
otherwise) of the REIT, the Operating Company or any affiliate of any of the
foregoing to indemnify Executive for any acts or omissions during the Term of
Employment or any period prior thereto.

13. Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound, (b) Executive is not
a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other Person and (c) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that Executive has consulted with
independent legal counsel regarding Executive’s rights and obligations under
this Agreement and that Executive fully understands the terms and conditions
contained herein.

14. Corporate Opportunity. Executive agrees that during Executive’s Term of
Employment Executive will not use opportunities discovered in the course of
Executive’s employment hereunder for Executive’s own personal gain or benefit
without the written consent of the Company. For example, if in any capacity
described in Section 2 of this Agreement, Executive is approached about or
otherwise becomes aware of a potential investment or other business transaction
that may be appropriate for the Company, Executive will not take that
opportunity for Executive’s own, or share or disclose it to any third party, but
rather Executive will bring it to the attention of the Board.

15. Insurance for Company’s Own Behalf. The Company may, at its discretion,
apply for and procure in its own name and for its own benefit life and/or
disability insurance on Executive in any amount or amounts considered advisable.
Executive agrees to cooperate in any medical or other examination, supply any
information and execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.

 

15



--------------------------------------------------------------------------------

16. Withholding. The Company shall be entitled to deduct or withhold from any
amounts owing from the Company to Executive any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes that it reasonably determines
are required to be imposed with respect to Executive’s compensation or other
payments or benefits from the Company or Executive’s ownership interest in the
Company (including wages, bonuses, the receipt or exercise of equity awards
and/or the receipt or vesting of restricted equity).

17. Survival. The rights and obligations of the parties under this Agreement
shall survive as provided herein or if necessary or desirable to accomplish the
purposes of other surviving provisions following the termination of Executive’s
employment with the Company, regardless of the manner of or reasons for such
termination.

18. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or mailed by prepaid first class certified mail, return
receipt requested, or mailed by overnight courier prepaid, to (a) Executive at
the address on file with the Company, and (b) Company at the following address:

Steadfast Apartment REIT, Inc.

18100 Von Karman Avenue

Suite 500

Irvine, CA 92612

Attention: Board of Directors

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 18, be deemed given on the
day so delivered, or, if delivered after 5:00 p.m. local time or on a day other
than a Saturday, Sunday or any day on which banks located in the State of
California are authorized or obligated to close (a “Business Day”), then on the
next proceeding Business Day, (ii) if delivered by certified mail in the manner
described above to the address as provided in this Section 18, be deemed given
on the earlier of the third Business Day following mailing or upon receipt and
(iii) if delivered by overnight courier to the address as provided for in this
Section 18, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this
Section 18. Any party hereto from time to time may change its address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.

19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

16



--------------------------------------------------------------------------------

20. Entire Agreement. Except as otherwise stated here, this Agreement
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties, including, without
limitation, any prior offer letter, employment or other employment or
compensation-related agreement with Steadfast REIT Investments, LLC or any of
its respective affiliates. Executive shall not be eligible to participate in any
severance plan or program during the Term of Employment and neither the Company
nor any of its affiliates shall have any responsibility or liability with
respect to any prior agreement or arrangement (including, without limitation,
any agreement or arrangement entitling Executive to distributions or allocations
of profits or gains) with, or maintained by, Steadfast REIT Investments, LLC or
any of its respective affiliates.

21. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

22. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

23. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s duties or obligations hereunder without the prior
written consent of the Company. The Company may only assign this Agreement to a
successor to all or substantially all of the business and/or assets of the
Company. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.

24. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice-of-law or
conflict-of-law rules or provisions (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

25. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including the Company’s right to terminate Executive’s
employment for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

26. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE
OF CALIFORNIA FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.

 

17



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL, RETURN RECEIPT REQUESTED, TO SUCH
PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS
FOR ANY ACTION, SUIT OR PROCEEDING IN THE STATE OF CALIFORNIA WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 25. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

27. Section 409A.

(a) Interpretation. Notwithstanding any provision to the contrary in this
Agreement, this Agreement is intended to comply with the requirements of
Section 409A of the Code and regulations thereunder (“Section 409A”) or any
exemption thereunder, to the extent applicable, and this Agreement shall be
interpreted accordingly. If any provisions of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Section 409A of the Code, the
Company shall, after consulting with and receiving the approval of Executive,
reform such provision in a manner intended to avoid the incurrence by Executive
of any such additional tax or interest; provided that the Company agrees to
maintain, to the maximum extent practicable, the original intent and economic
benefit to Executive of the applicable provision without violating the
provisions of Section 409A of the Code. For purposes of Section 409A, each
payment made under this Agreement shall be treated as a separate payment. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment that constitutes deferred compensation for purposes of Section 409A. To
the extent any payment or benefit provided under this Agreement is contingent
upon Executive’s execution of the general release of claims described in
Section 4(b)(ii), if such payment or benefit constitutes deferred compensation
for purposes of Section 409A and the 60-day period described in such sections
spans calendar years, such payment and/or benefit shall be paid or commence, as
applicable, in the latter calendar year. Executive will be deemed to have a
termination of employment for purposes of determining the timing of any payments
or benefits hereunder that constitute deferred compensation for purposes of
Section 409A only upon a “separation from service” within the meaning of
Section 409A.

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of Executive’s termination of employment, Executive is
a “specified employee” (as such term is used in Section 409A), then any amounts
payable to Executive that constitute deferred compensation for purposes of
Section 409A that are payable due to Executive’s termination of employment shall
be postponed and paid (without interest) to Executive in a lump sum on the first
day of the seventh month after Executive’s “separation from service” (within the
meaning of Section 409A) with the Company (or any successor thereto); provided,
however, that if Executive dies during such six-month period and prior to
payment of the postponed cash amounts hereunder, the amounts delayed on account
of Section 409A shall be paid to the personal representative of Executive’s
estate on the 60th day after Executive’s death.

 

18



--------------------------------------------------------------------------------

(c) Reimbursements. All reimbursements provided under this Agreement that
constitute deferred compensation under Section 409A shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

STAR REIT SERVICES, LLC, By:  

         

Name: Title: STEADFAST APARTMENT REIT, INC. By:  

         

Name: Title: STEADFAST APARTMENT REIT OPERATING PARTNERSHIP, L.P. By: STEADFAST
APARTMENT REIT, INC., its general partner By:  

         

Name: Title: EXECUTIVE

 

[                     ]

 

20



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, [             ], in consideration of and subject to the performance by STAR
REIT Services, LLC, a Delaware limited liability company (“SRS”), Steadfast
Apartment REIT, Inc., a Maryland corporation (the “REIT”), Steadfast Apartment
REIT Operating Partnership, L.P., a Delaware limited partnership, the operating
company subsidiary of the REIT (the “Operating Company” and, together with SRS
and the REIT, the “Company”), of their respective obligations under the
Employment Agreement dated as of September 1, 2020 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
respective affiliates and all present, former and future managers, directors,
officers, employees, attorneys, advisors, successors and assigns of the Company
and its affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 4 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 4 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state

 

21



--------------------------------------------------------------------------------

or local civil or human rights law, or under any other local, state, or federal
law, regulation or ordinance; or under any public policy, contract or tort, or
under common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matters covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release. I acknowledge and agree that my separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claims, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that subject to paragraph 11 below, I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding, except pursuant
to a government-administered whistleblower award program. Additionally, I am not
waiving (i) any right to the Accrued Benefits or any severance benefits to which
I am entitled under the Agreement, (ii) any claim relating to directors’ and
officers’ liability insurance coverage or any right of indemnification under the
Company’s organizational documents or otherwise, or (iii) my rights as an equity
or security holder in the Company or its affiliates.

6. Defend Trade Secrets Act. I acknowledge that I am hereby notified that under
the Defend Trade Secrets Act of 2016: (i) no individual will be held criminally
or civilly liable under federal or state trade secret law for disclosure of a
trade secret (as defined in the Economic Espionage Act) that is: (A) made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to any attorney, and made solely for the purpose of reporting or
investigating a suspected violation of law or (B) made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (ii) an individual who pursues a lawsuit
for retaliation by an employer for reporting a suspected violation of the law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except as permitted by court order.

7. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any

 

22



--------------------------------------------------------------------------------

other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release and that
without such waiver the Company would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law. I further agree that I am not aware of any pending
claim of the type described in paragraph 2 above as of the execution of this
General Release. I agree that because the releases contained in this General
Release specifically cover known and unknown claims, I waive my rights under
Section 1542 of the California Civil Code, or under any comparable law of any
other jurisdiction. Section 1542 states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

8. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

9. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

10. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

11. I agree that this General Release does not prohibit or restrict me (or my
attorney) from responding to any inquiry about this General Release or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any other governmental entity or federal or
state regulatory authority (collectively, “Government Agencies”). I further
understand that this General Release does not limit my ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency without notice to the
Company. This General Release does not limit my right to receive an award for
information provided to any Government Agencies.

12. I hereby acknowledge that Sections 4 through 28 of the Agreement shall
survive my execution of this General Release.

13. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

 

23



--------------------------------------------------------------------------------

14. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

15. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE 7 DAYS AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT
AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED;

 

  7.

REVOCATION MUST BE COMMUNICATED IN WRITING TO THE COMPANY BY DIRECTING SUCH
NOTICE TO: ______________________________________________________;

 

24



--------------------------------------------------------------------------------

  8.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  9.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

[Signature Page Follows]

 

SIGNED:                                    
                                               
DATED:                                                                 

 

25



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTIONS 2870-2872

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

2. Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

 

26